DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 
Status of the Claims
Amendment filed June 16, 2021 is acknowledged. Claims 1 and 9 have been amended.  Claims 16-20 have been cancelled. Claims 1-15 are pending. Non-elected Invention and/or Species, Claims 3, 7-8 and 12-15 have been withdrawn from consideration. 
Action on merits of Group I and Species 1, claims 1-2, 4-6 and 9-11 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
thickness d selected based on d = λ/4nx(2k-l); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.”
The thickness “d” is undeterminable because the factors “λ; n; and k” are unknown.  
Therefore, the thickness of the protective layer is un-selectable based on d = λ/4nx(2k-1).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites: the light-emitting diode of claim 1, wherein the protective layer has a thickness d selected based on d = λ/4nx(2k-1); λ is an emission wavelength of the light-emitting layer: n is a refractive index of the protective layer: and k is a natural number greater than 1.  
This is a mathematic equation being used to select the thickness of the protective layer based on an equation. Note that, none of the factors “λ; n; and k” changed or narrowed the thickness of the “protective layer” of claim 1.
Since the protective layer of claim 1, having a thickness, is already existed, therefore, claim 9 fails to further limit claim 1. 
Note that, there is no quantitative difference in the thickness between claim 1 and claim 9.

Therefore, the thickness d can be selected based on any equation or any factor. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over FANG et al. (US. Pub. No. 2010/0015742) in view of KIM et al. (US. Pub. No. 2013/0146929) both of record.
With respect to claim 1, FANG ‘742 teaches a light-emitting diode substantially as claimed including: 
an epitaxial layer (220) including a first semiconductor layer (226), a light-emitting layer (224) and a second semiconductor layer (222) from up down, and having an upper surface providing a first electrode area containing a pad area and an extended area; 
a transparent conductive layer (230) formed over the first semiconductor layer (226), having a first opening to expose a portion of a surface of the first semiconductor layer (226) corresponding to the pad area; (Fig. 3C);
a protective layer (260) composed of at least one of SiO2, Si3N4, Al2O3 or TiO2 and  formed over the transparent conductive layer (230), having a second opening (above first 
a first electrode (270) formed over the protective layer (260), and directly contacting the first semiconductor layer (226) corresponding to the pad area via the first and second openings. (See FIG. 3C, 3E). 

Thus FANG ‘742 is shown to teach all the features of the claim with the exception of explicitly disclosing the third opening being a series of the openings.
However, KIM ‘ 929 teaches a light-emitting diode including:
a protective layer composed of insulating material and formed over a transparent conductive layer (59), having a second opening (632-631-632) corresponding to a pad area (63) and a series of third opening (632-632) at one side (left or right) of the second opening (632-631-632) and at position corresponding to an extended area (63a, 63b), while exposing a portion of the surface of the transparent conductive layer (59) corresponding to the extended area (63a, 63b). (See FIGs. 1-2). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the third opening of FANG ‘742 comprising the series of the openings as taught by KIM to restrict the current crowding effect.  


a mesa is formed at the second electrode area to expose a portion of a surface of the second semiconductor layer (224); and 
the protective layer (260) covers a surface of the mesa and has a fourth opening. 

With respect to claim 6, the first electrode (270) of FANG has an upper surface that is undulated in the extended area. 
 
With respect to claim 9, As best understood by Examiner, the protective layer (160) of FANG has a thickness d selected based on d= λ/4nx(2k-l); 
λ is an emission wavelength of the light-emitting layer; 
n is a refractive index of the protective layer; and 
k is a natural number greater than 1.  
Since the protective layer (160) of FANG has a thickness d, the limitation is met.

With respect to claim 10, the first electrode (270) of FANG has a stepped shape. 
With respect to claim 11, the first electrode (270) of FANG has an upper surface of which a portion in the extended area is higher than a portion in the pad area. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘742 and KIM ‘929 as applied to claim 1 above, and further in view of FANG et al. (US. Pub. No. 2011/0318855) of record.

Thus, FANG ‘742 is shown to teach all the features of the claim with the exception of explicitly disclosing the first electrode is in contact with both the first semiconductor layer and the transparent conductive layer in the pad area.
However, FANG ‘855 teaches a light-emitting diode including: 
a first electrode (262) formed over the protective layer (240), and directly contacting the first semiconductor layer (226) corresponding to the pad area via the openings, wherein
the first electrode (262) is in contact with both the first semiconductor layer (226) and the transparent conductive layer (230) in the pad area. (See FIG, 3B). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to the firs electrode of FANG ‘742 contact both the first semiconductor layer and the transparent conductive layer in the pad area as taught by FANG ’855 to provide the first electrode to the diode without departing from the scope of either.
     
With respect to claim 5, in view of FANG’ 855, the second opening has an annular shape with an inner-ring diameter smaller than a diameter of the first opening (A1); and an outer-ring diameter be larger than the diameter of the first opening (A1).

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C. 112(d)
Contrary to the Applicant assertion, the term “selected based on d = …” fails to further limit claim 1 because there is no difference in the thickness of claim 9 and claim 1. 
How a thickness of a layer being selected based on any particular equation does not further limit the thickness of that layer.
What is the difference in thickness between claim 1 and claim 9?
“λ; n; and k” are unknown. Therefore, the thickness of the protective layer is undefined. 

Rejection under 35 U.S.C. 103 
Applicant appears to argue about the difference in drawings instead of the claimed limitations. 
Regarding the material of the “protective layer” 260, FANG ‘742 explicitly teaches the materials of the protective layer 260 composes at least one of SiO2, Si3N4, Al2O3 or TiO2. See ¶ [0073].  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues about KIM individually. 
Moreover, the protective layer of KIM is an “insulating material”.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/Primary Examiner, Art Unit 2829